Citation Nr: 0800209	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-35 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1984 to 
June 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
the left knee condition.

First, the Board notes that the veteran changed his name in 
August 1987.  Second, the Board notes that subsequent to the 
RO decision in January 2001, the veteran submitted a timely 
notice of disagreement in November 2001.  However, the RO 
failed to issue a statement of the case or complete the 
appeal process until the veteran again filed for service 
connection for his left knee disability in May 2006.  A 
statement of the case was issued in September 2006, the Form 
9 was filed in October 2006, and the veteran appeared before 
the undersigned Veterans Law Judge for a hearing in October 
2007.  The transcript is of record.

The issue of service connection for the left leg condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in October 1985 denied 
service connection for a left leg condition.

2.  Evidence received since the October 1985 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

1.  The October 1985 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  Evidence submitted since the October 1985 rating decision 
is new and material, and the claim for service connection for 
a left leg condition has been reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to his left leg condition, also referred to as a 
left knee condition, the RO denied service connection on the 
merits in an October 1985 rating decision.  It gave the 
veteran notice of the denial, but he did not initiate an 
appeal.  Therefore, the RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).

The veteran's claim to reopen service connection for a left 
leg condition was received in January 2000.  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO initially denied service connection for a left leg 
disorder because it found that the veteran left leg pain was 
acute and transitory in nature and no residuals were shown.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the October 1985 rating decision.  Since that decision, 
the veteran has submitted private medical records dated 
December 1998, January 1999, and March 1999 addressing 
treatment of his left knee; a brief opinion from a VA 
provider, dated May 2006; and his own written statements.  
Specifically, with regard to direct service connection, the 
veteran submitted his private medical records from July 1989 
detailing the surgical procedure performed on his left knee 
and indicating that the knee condition requiring the surgery 
was probably related to the veteran's motor vehicle accident.  

The veteran's medical board evaluation indicates that the 
veteran suffered three motor vehicle accidents while in 
service.  

Also of record is a document indicating that the veteran 
suffered an auto accident after service in January 1989.  

These records are new as they did not exist at the time of 
the October 1985 rating decision and are not cumulative of 
any other evidence at that time.  In addition, these records 
are probative of the central issue in this case as to whether 
the veteran currently has a left leg disorder related to 
service or a service-connected disability.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Accordingly, the Board concludes that new 
and material evidence has been submitted since the October 
1985 rating decision; thus, the claim for service connection 
for a left leg disorder must be reopened.

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  However, on 
review, it is determined that the veteran's claims must be 
remanded for additional development prior to further 
adjudication by the Board.  See 38 C.F.R. § 3.159(c).

Finally, regarding the duties to assist and notify, in the 
event that any defect in notice or assistance is found, the 
Board emphasizes that, given the favorable disposition of the 
appeal, such defect does not result in any prejudice to the 
veteran.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

As new and material evidence has been received, the claim for 
service connection for a left leg disorder, also referred to 
as a left knee condition, is reopened.  To that extent, the 
appeal is granted.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for a left leg disability on the merits.

Review of the claims file reflects that the veteran had a VA 
examination in December 2000.  However, despite the fact that 
the veteran's claim is for a left leg disorder, the VA 
examiner focused on the right leg.  

Even if the examiner mistakenly wrote "right" instead of 
"left" in his report, the examiner failed to provide a 
conclusion as to the etiology of the disability and the 
mistake places the entire report into question.   

Inasmuch as the veteran's claim with respect to service 
connection for a left leg disorder has been reopened and 
additional relevant evidence has been received, the Board 
finds that a VA examination addressing the nature and 
etiology of the veteran's left leg disorder based on a review 
of his claims file, to include his service medical records, 
is necessary under 38 U.S.C.A. § 5103A(d) and the recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that the Secretary's obligations under section 5103A 
to provide a claimant with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").

Also, the veteran's statement dated May 2006 indicates that 
the veteran received treatment from the Bay Pines VAMC; 
however, the claims file does not include any records from 
this facility nor does the claims file contain any evidence 
that VA requested the medical records from Bay Pines VAMC.  
All VA medical records since June 1985 need to be retrieved 
and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, 
specifically the Bay Pines VAMC, who may 
possess additional new records pertinent 
to his claim.  

After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.  The veteran himself 
can submit these records to the RO in 
order to avoid delay in the full 
adjudication of this case.

2.  The veteran shall be scheduled for a 
VA examination to identify the nature, 
extent, and etiology of his left leg 
disability, to include an examination of 
the knee.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with this examination.  

Thereafter, the examiner should render an 
opinion as to whether it is at least as 
likely as not that a current left leg 
disorder is related to the veteran's 
active service from January 1984 to June 
1985.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

3.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


